Citation Nr: 0304385	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for a back 
disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from November 1988 to November 
1989.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Winston-Salem, North 
Carolina, Regional Office (RO) that found no new and material 
evidence with which to reopen a claim, denied by a May 1990 
Board decision, for service connection for a back disorder.


REMAND

In his October 2002 Substantive Appeal, VA Form 9, the 
veteran asserted his right to testify at a hearing convened 
by a member of the Board.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.700.  For reasons not apparent in the record, he has not 
been accorded that right and has not withdrawn his hearing 
request.  See 38 C.F.R. § 20.702(e).

Accordingly, this case is remanded to the RO for the 
following:

The RO should enter the case on the 
docket of travel Board hearings and, when 
appropriate, notify the veteran of the 
time, date, and place of hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) be handled 
in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03, directs the RO to provide 
expeditious handling of all cases remanded by the Board and 
the Court.




____________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


